Citation Nr: 0108968	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  99-05 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
January 1972.

The current appeal arose from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The Board notes that in a rating decision dated in September 
1998, the RO denied the claim of entitlement to service 
connection for PTSD.  In the instant appeal the RO did not 
discuss the issue of whether new and material evidence had 
been submitted to warrant reopening the veteran's PTSD claim 
prior to denying entitlement to service connection.  The 
Board is, however, required to consider the issue of finality 
prior to any consideration on the merits.  See 38 U.S.C.A. §§ 
7104(b), 5108; see Barnett v. Brown, 8 Vet. App. 1 (1995).  
Accordingly, the Board has recharacterized the issue, as 
shown on the first page of this decision.

In November 2000, the veteran provided oral testimony at a 
travel board hearing with the undersigned Member of the Board 
at the RO, in Waco Texas, a transcript of which has been 
associated with the claims file.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in September 1990 
the RO denied entitlement to service connection for PTSD. 

2.  The evidence submitted subsequent to the September 1990 
RO decision that denied the veteran's claim of entitlement to 
service connection for PTSD is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  There is competent evidence of stressor corroboration to 
support a diagnosis of PTSD resulting from military service.

4.  The medical evidence establishes a diagnosis of PTSD 
based on military service.

5.  The veteran was exposed to acoustic trauma during 
service.

6.  Bilateral hearing loss disability is the result of noise 
exposure during active service.

7.  Tinnitus was incurred as the result of noise exposure 
during active service.


CONCLUSIONS OF LAW

1.  The September 1990 rating decision in which service 
connection for PTSD was denied is final, new and material 
evidence has been submitted to reopen that claim, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.156, 20.302, 20.1103 (2000).

2.  PTSD was incurred during active service.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (2000).

3.  Bilateral hearing loss was incurred during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.385 
(2000). 

4.  Tinnitus was incurred during active service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Factual Background

Evidence of record at the time of the September 1990 RO 
decision is reported in pertinent part below:  

A review of the service medical records show no complaints or 
findings referable to PTSD.  The January 1972 separation 
examination revealed no psychiatric complaints.  

Review of the service personnel records demonstrates that the 
veteran served in the Republic of Vietnam as evidenced by his 
receipt of the Vietnam Service Medal and Vietnam Campaign 
Medal W/60 Device.  He did not receive any awards or 
decorations indicative of participation in combat.  His 
principal duties in Vietnam were, initially, firefighter and 
later still photographer.

The veteran was accorded a VA examination in August 1973.  At 
that time, the veteran did not report any psychiatric 
complaints.  Psychiatric and personality evaluations were not 
conducted.  

During a VA examination conducted in October 1976 the veteran 
complained of extreme nervousness.  No psychiatric evaluation 
was provided.  

Associated with the claims file are VA outpatient treatment 
records dated from March to May 1990.  In March the veteran 
was seen with complaints of depression since Vietnam.  The 
veteran reported a decrease in sleep, concentration, and 
memory.  His appetite was reported to be fair.  There was a 
reported increase in anger and crying.  Auditory 
hallucinations and flashbacks of Vietnam experiences were 
reported.  The diagnoses were rule out major depression, PTSD 
and history of chronic alcoholism.  In April the veteran 
present with complaints of life dissatisfaction, inability to 
hold down a job, low self esteem, mood swings, and poor 
outlook about the future.  He reported that he had been a 
combat photographer in Vietnam.  On examination, he was 
described as alert and casually dressed, somewhat guarded and 
distant.  There was no evidence of psychotic process.  The 
veteran's mood was down and his affect was withdrawn.  There 
was no reported suicidal ideation.  There was vague evidence 
of homicidal ideation with no intended victims.  The 
diagnoses were rule out PTSD, rule out major depression, and 
rule out dysthymic disorder. 

The veteran was accorded a psychological evaluation for 
compensation purposes in May 1990.  The results of the 
examination were ambiguous.  The Minnesota Multiphasic 
Personality Inventory (MMPI) was invalid and neither 
supported nor negated a diagnosis of PTSD.  Results of the 
structured clinical interview suggested PTSD.  The examiner 
reported that PTSD, if present, co-occurred with alcoholism 
in remission.  

The veteran was accorded a VA psychiatric examination for 
compensation purposes in June 1990.  At that time, he 
reported that he served 11 months in Vietnam, primarily as a 
photojournalist.  He reportedly had many different 
assignments with different units photographing assault 
campaigns, obtaining human-interest stories, or doing aerial 
reconnaissance photography.  He reportedly accompanied troops 
under heavy fire and carried a weapon.  His worst experience 
was with an infantry company near the Cambodian border which 
was under heavy mortar attack and ground assault.  The 
veteran became separated from his peers and feared the whole 
position would be overrun.  

The veteran reported that he experienced occasional but 
recurrent nightmares about the incident in which he was under 
mortar attack.  He reported that he was fearful of leaving 
his home.  He also reported that he experienced startle 
response, irritability, impaired concentration and insomnia.  

On examination, the veteran was described as an alert, 
oriented, and cooperative man whose appearance was casual but 
neat.  His affect was somewhat constricted and depressed.  
The veteran's overall mood appeared to be mildly to 
moderately depressed.  There was no evidence of psychosis or 
cognitive impairment on an organic basis.  The diagnoses were 
possible PTSD, dysthymia, and alcohol abuse in remission. 

In September 1990 the RO denied service connection for PTSD.  
A timely notice of disagreement was received, but the veteran 
failed to submit a substantive appeal after a statement of 
the case was issued.  That decision was, therefore, final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).  Evidence submitted since the September 1990 rating 
decision is reported in pertinent part below:

Associated with the claims file in 1998 were VA outpatient 
treatment records dated from December 1975 to January 1976.  
In December the veteran was seen with complaints of 
increasing depression since his return from Vietnam.  He 
reported altered sleeping and eating patterns.  He also 
reported impaired concentration.  On examination, he was 
alert, coherent, and oriented in all spheres.  His affect was 
blunted and his insight slightly impaired.  The diagnosis was 
reactive depression.  In January 1976, the veteran again 
complained of increasing depression.  No evaluation or 
diagnosis was given.  

VA outpatient treatment records dated in June 1977 show that 
the veteran was treated and diagnosed with questionable 
depression and explosive personality.  

VA outpatient treatment record dated in July 1985 shows that 
the veteran presented with complaints of depression.  The 
diagnoses were rule out major depression and rule out 
dysthymic disorder.  The veteran was seen in June 1989 
complaints of numbness, isolation, difficulty expressing 
emotion, and unstable employment. 

Also received in 1998 was a report of VA hospitalization in 
November and December 1986 for treatment of alcohol 
intoxication and continuous dependence.  Multiple diagnoses 
included PTSD and explosive personality.

The veteran was accorded a VA mental disorders examination in 
August 1997.  At that time, the veteran reportedly 
experienced recurrent nightmares of combat experiences, 
insomnia, isolation, and self-pity, survivor guilt, and 
uncontrollable rage.  The veteran reported that he served in 
Vietnam primarily as a photojournalist documenting various 
duties of the American soldier.  During his assignments he 
was frequently exposed to intense artillery fire, small arms 
fire, and sometimes rocket mortar.  He was vulnerable to 
booby traps.  He reportedly witnessed buddies wounded and 
killed during missions.  His primary employment post service 
had been as a photographer.  

On examination, he was appeared alert, well oriented, calm, 
and basically friendly.  His affect and mood appeared 
appropriate.  At one point during the interview the veteran 
had a crying spell.  There was no evidence of delusions or 
hallucinations.  The veteran's speech was relevant, coherent, 
and logical.  His insight and judgment were good.  There was 
no evidence of cognitive defects noted.  The diagnoses were 
PTSD and history of alcohol abuse

The veteran was accorded a VA PTSD psychological examination 
in August 1997.  The veteran was administered the MMPI in 
order to assess PTSD, however the profile was invalid.  

Associated with the claims file are treatment records dated 
in August 1990 from the Vet Center that show the veteran 
received treatment for his PTSD.  

In a June 1998 response from the U.S. Armed Services Center 
for Research of Unit Records it was noted that the veteran 
was assigned to the U.S. Army Support Command-Saigon in 
Vietnam from May 1971 to January 1972.  The record indicated 
that enemy activity occurred in the reporting unit's area of 
operation during the reporting period, but the Operational 
Report-Lessons Learned did not indicate that unit elements 
were sent to Fire Support Base Pace referred to by the 
veteran.  There was also no documentation of helicopters 
under enemy fire.  The records could not establish whether 
the veteran took photographs at Fire Support Base Pace or 
that he was present when it was under attack.  

In a statement dated in October 1999 from the Vet Center, 
D.A., Ph.D. reported that that the veteran was treated on a 
regular basis at the center from 1980 to 1984.  He stated 
that the veteran returned in 1990 requesting counseling for 
issues related to his Vietnam service.  Dr. A. stated that 
the veteran presented with PTSD symptoms and exhibited both 
social and industrial impairment.  He further stated that the 
veteran had been greatly hindered by his trauma related to 
his Vietnam service.  

The veteran was accorded a Travel Board hearing before the 
undersigned in November 2000.  At that time he testified that 
his military occupational specialty was combat engineer and 
he was attached to an engineering unit.  He stated that he 
was given the job as a fireman in the middle of an ammunition 
dump for two months.  He stated that after two months as a 
fireman he was asked to fill a replacement in another unit as 
a photojournalist with the Public Information Office (PIO).  
The veteran stated that he accepted the assignment 
photojournalist.  He stated that his primary duties were to 
cover units, photograph stories of human interest and record 
certain missions.  He stated that a writer generally 
accompanied him.  He also stated that he provided his stories 
to the various news releases.  The veteran stated that he 
witnessed death and was exposed to enemy fire, particularly 
at Fire Base Pace which came under continuous mortar fire.  
He stated that he feared death.  The veteran stated that he 
currently experienced isolation, depression, flashbacks, 
nightmares, and startle response.  

The veteran submitted USARV Form 691 which shows that he 
traveled from Long Binh to Tay Ninh and Fire Station Base 
Pace in Oct 1971 for PIO Activities.  He also submitted a 
copy of his U.S. Army Photographer identification card.  The 
veteran submitted several news articles and photos of combat 
equipment with his photo credits; specifically, Life Without 
Luxury-That's any Firebase; One Killed in MR 2 Attack; and 
Keeping Pace With Teamwork.  


Criteria

A decision of the RO is final if an appeal is not timely 
perfected by submission of a substantive appeal within 60 
days of the date of the mailing of the statement of the case 
or within the remainder of the one-year period of the mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  When a claim to reopen is presented under 
section 5108, the Secretary must first determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is new and material.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

The United States Court of Appeals for Veteran Claims (Court) 
has held that, when "new and material evidence" is presented 
or secured with respect to a previously and finally denied 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

More recently, there has been a significant change in the law 
which was enacted during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist and 
supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded. See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The act sets several different aspects of a duty to assist, 
to include a general duty to assist the veteran in obtaining 
evidence of the claim and a duty to provide medical 
examinations and opinions.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475§ 3(a) 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  However, the 
act also provides that, with respect to disallowed claims, 
"nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in section 5108 of this title."  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475§ 3(a) 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent or more within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 C.F.R. §§ 3.307, 3.309 (2000).

The award of service connection for PTSD, requires the 
presence of three elements: (1) medical evidence diagnosing 
the condition; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and, (3) 
medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475. § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107).

Analysis

The veteran seeks to reopen his claim of service connection 
for PTSD, which the RO finally denied in September 1990.  

In September 1990, the RO denied entitlement to service 
connection for PTSD.  The RO determined that there was no 
confirmed diagnosis of PTSD.  The September 1990 decision was 
not appealed and became final.  Therefore, the Board shall 
consider whether new and material evidence has been submitted 
since the September 1990 rating determination.

The evidence added to the record since the RO's September 
1990 denial of service connection for PTSD consists of VA 
outpatient treatment records, VA examination reports, 
treatment records from the Vet Center, transcript of hearing 
testimony, copies of newspaper articles and photos.  This 
information, including an October 1999 statement of a 
therapist linking the veteran's PTSD to his military service, 
is new and material in that it was not available for review 
in September 1990 and bears directly and substantially on 
matters which were the bases of the prior denial of service 
connection.  Therefore, as the Board finds the clinical and 
other evidence added to the record is "new and material" to 
the veteran's claim, the claim is reopened.  38 C.F.R. § 
3.156.

With respect to the duty to assist, the Board again notes 
that the law has recently been changed.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The law currently in effect mandates that the 
Secretary shall assist a claimant in developing all facts 
pertinent to a claim for benefits.  The impact of this new 
law on new and material cases is unclear.  Prior case law 
suggests that the duty to assist would not attach until new 
and material evidence had been presented to reopen the claim.  
Elkins v. Derwinski, 8 Vet. App. 391, 398 (1995).  However, 
the Court has also held that the duty to assist was triggered 
prior to a finding that new and material evidence had been 
presented where a reference was made to evidence which would 
plausibly be new and material, and that the duty to assist 
mandated that such records be obtained.  Ivey v. Derwinski, 2 
Vet. App. 320 (1992).

In any event, the Board need not comment further on the 
impact of the new legislation on this claim because in view 
of the Board's decision herein, finding new and material 
evidence has been received to reopen the claim for service 
connection for PTSD and finding that on de novo review that 
the appeal can be granted, the Board finds that no benefit to 
the veteran would be served by remanding the issue to the RO 
for any further assistance, notification or readjudication.  
There is obviously no prejudice to the veteran in this case.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Entitlement to service connection for PTSD, hearing loss, and 
tinnitus

As above, with regard to consideration de novo of all issues 
on appeal, the Board finds that the veteran is not prejudiced 
by its consideration of his claims pursuant to the new 
legislation without it first being considered by the RO.  As 
set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran as 
well as his representative have been offered the opportunity 
to submit evidence, oral testimony, and argument on the 
merits of the issue on appeal, and have done so.  Most 
significantly, in light of the favorable decision herein, it 
is apparent that no further development is necessary.

Entitlement to service connection for PTSD

The Board finds service connection is warranted for PTSD.  As 
reported above, the claims file includes clinical diagnoses 
of PTSD by competent medical professionals who have diagnosed 
the disorder based on in-service stressors reported by the 
veteran.  Additionally, the veteran submitted photos/copies 
of newspaper articles attributed to him while stationed in 
Vietnam.  The veteran submitted his photojournalist 
identification card and USARV Form 691, which satisfies the 
Board that the veteran covered missions in areas of enemy 
fire, i.e. Fire Support Bases.  

Although the official records searched at the RO's request 
did not verify his claimed stressor, they did not contradict 
his reported accounts, and while USACRUR could not verify 
whether the veteran was actually present and/or took 
photographs in areas of enemy fire, the photos/articles and 
USARV Form 691 tend to verify some of the veteran's claimed 
in-service stressors.  The Board finds, allowing all benefit 
of the doubt, that at least some of the veteran's claimed in-
service stressors have been established.  As there are 
currently of record diagnoses of PTSD which have been linked 
to active duty by competent evidence of record and as the 
Board has found that some of the in-service stressors have 
been established, service connection is warranted for the 
veteran's PTSD.

Entitlement to service connection for hearing loss

Factual Background

A review of the service medical records show that upon 
entrance into the military the veteran's audiological 
examination revealed the following:  

HERTZ	500	1000	2000	3000	4000 

RIGHT	0	0	0	N/A	5 
LEFT		0	0	0	N/A	0

In May 1971 the veteran was seen with complaints of an 
earache.  No diagnosis was provided.  

The veteran's January 1972 separation audiological 
examination revealed the following:

HERTZ	500	1000	2000	3000	4000 

RIGHT	15	5	5	5	25 
LEFT		15	5	5	5	5

Associated with the claims file is a VA audiogram in graph 
form conducted in May 1972.  Tinnitus in the right ear was 
noted on the audiogram.  On examination in June 1972 high 
frequency sensorineural hearing loss, right ear was noted.  

The veteran was accorded a VA examination in August 1973.  On 
examination of the ears, partial deafness was reported in the 
right ear.  It was noted that the veteran had had exposure to 
artillery.  The examiner stated that the veteran could hear 
conversation at desk length with the right ear, but not as 
well with the left.  The diagnosis was partial deafness left 
ear.  

During an October 1976 VA examination the veteran complained 
of hearing loss.  No audio examination was provided.  

The veteran was accorded VA ear disease examination in March 
1998.  On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:

HERTZ	500	1000	2000	3000	4000 

RIGHT	20	25	25	50	85 
LEFT		15	15	25	25	50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The audiologist diagnosed sensorineural hearing loss in both 
ears secondary to acoustic trauma.  The diagnoses on 
otolaryngology examination were bilateral sensorineural 
hearing loss and constant tinnitus.  

The veteran was accorded a travel board hearing before the 
undersigned in November 2000.  At that time, the veteran 
testified that he was exposed to close artillery, fire bases, 
and outgoing artillery.  He stated that he was exposed to 
constant helicopter noise due to his traveling without the 
benefit of earplugs.  He stated that since his separation 
from service he had not been exposed to any loud noises.  The 
veteran stated that he experienced tinnitus in quiet 
environments.  

Criteria

Where a veteran served continuously for 90 days or more 
during a period of war and organic disease of the nervous 
system to include sensorineural hearing loss becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309 (2000).

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).

Hearing status will be considered a disability for the 
purpose of service connection when the auditory thresholds in 
any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 
Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).

The Court, in Hensley v. Brown, 5 Vet. App. 155 (1995), 
indicated that § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.

As stated by the Court, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in- 
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of § 1110 would be satisfied."  Id. at 160 
(citing Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

Analysis

A comprehensive review of the record shows that an 
audiometric examination at enlistment in service reflected 
normal bilateral hearing.  Subsequent audiometric 
examinations including at separation reflected the onset of a 
progressive bilateral hearing loss.  

In June 1972, shortly after service discharge, the veteran 
was found to have high frequency sensorineural hearing loss, 
right ear.  This evidence is sufficient to establish that 
impaired hearing of the veteran's right ear was first shown 
in service.  Although hearing loss was stated to be in the 
right ear only in June 1972, subsequent examinations, 
including the most recent examinations in 1998, show 
bilateral hearing loss.  The veteran reported artillery 
exposure in August 1973 and was also diagnosed with partial 
deafness in the left ear in August 1973 although it was 
stated to be in the right ear on examination.

While no hearing loss disability was shown at separation from 
service, right ear hearing loss was diagnosed within a few 
months of separation from service, and the most recent VA 
examination of record shows the veteran currently has 
bilateral hearing loss which the audiologist concluded was 
secondary to inservice acoustic trauma.  There is no evidence 
in the present record to the contrary.  For the foregoing 
reasons the Board finds that the veteran's bilateral hearing 
loss, a chronic disability, cannot satisfactorily be 
dissociated from his period of active service, thereby 
warranting entitlement to a grant of service connection.

Entitlement to service connection for tinnitus

The veteran is competent to report the artillery blasts to 
which he was exposed during service.  The evidence of record 
supports his testimony.  Further, such exposure is consistent 
with his duties as a photojournalist in combat areas. 

The record shows that the veteran complained of right ear 
tinnitus as early as May 1972, shortly after discharge from 
service.  The most recent examination indicates that the 
veteran has bilateral tinnitus that is related to his 
inservice noise exposure.  

The Board finds that the veteran's exposure to noise and 
acoustic trauma during service, when viewed in conjunction 
with the testimony provided by the veteran as well as the 
fact that service connection has been established for hearing 
loss based on inservice noise exposure, provides adequate 
information on which to base a finding that current tinnitus 
is of service origin.  

To deny a claim on its merits, the evidence must preponderate 
against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing In Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  There is no evidence in the present record 
dissociating the veteran's tinnitus from in-service noise 
exposure.  Accordingly, the Board finds that the evidence is 
in favor of the grant of service connection.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  

Service connection for PTSD is granted.  

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.  


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

